                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 ALDORAY MCCLAIN,                                         Civil Action No. 21-4997 (SDW)

                Plaintiff,

        v.                                                 MEMORANDUM OPINION

 UNITED STATES OF AMERICA,

                Defendant.


       IT APPEARING THAT:

       1. On or about March 12, 2021, Plaintiff, who alleges that he is a federal pre-trial detainee

confined in the Essex County Correctional Facility, filed his initial complaint in this matter in

which he sought to raise civil rights claims arising out of alleged violations of his speedy trial

rights resulting from this Court’s COVID-related standing orders, as well as various restrictive jail

conditions to which he has been subjected as a result of his continued pre-trial detention, against a

single Defendant – the United States. (ECF No. 1).

       2. On March 15, 2021, this Court entered an order and memorandum opinion which

screened and dismissed that complaint as the sole named Defendant was entitled to absolute

sovereign immunity. (ECF Nos. 2-3).

       3. Plaintiff thereafter filed a motion seeking leave to amend (ECF No. 4), and a proposed

amended complaint. (ECF No. 5). In his new complaint, Plaintiff once again seeks to assert civil

rights claims arising out of this Court’s standing order, which Plaintiff contends violated his

Speedy Trial rights, and claims relating to the conditions of confinement to which he has been

subject during his period of pre-trial detention, against the United States, this Court, Chief Judge

Wolfson, the United States Marshals Service, the United States Department of Justice, the



                                                 1
Governor of New Jersey, Essex County, Director Ortiz and Warden Cirillo of the Essex County

Correctional Facility in which Plaintiff is detained, and CFG Medical Services, the contractor

which provides medical services to the jail. (ECF No. 5 at 6-7). Plaintiff poorly delineates which

Defendants were involved in which alleged violations of his rights – he states only that Judge

Wolfson issued the standing order he believes violated his Speedy Trial rights, that Governor

Murphy issued “Covid-19 emergency orders that were used by defendants to deprive plaintiff of

constitutional rights,” that this Court and the United States employ some of the defendants and

should be responsible as such, that Director Ortiz issued unspecified “emergency declarations,”

and that all of the Defendants other than this Court, Governor Murphy, and the United States

“conspired” to deprive him of his rights. (Id.). Other than Judge Wolfson and the standing order,

Plaintiff does not specifically detail which Defendants were involved in which violations, nor does

he attempt to actually delineate the supposed conspiracy he claims deprived him of his rights.

Perhaps most problematically, because Plaintiff clearly desires to have his claims proceed on a

class action basis and uses a form complaint, 1 he does not provide any specific information about

how his own rights were violated, as opposed to general allegations of restrictive conditions of

confinement imposed on detainees in general. (Id. at 6-29).

       4. Because Plaintiff has previously been granted in forma pauperis status, this Court is

required to screen his amended complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). Pursuant to the

statute, this Court must sua sponte dismiss any claim that is frivolous, malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. Id. “The legal standard for dismissing a complaint for failure to state a claim




1
  As with the original complaint Plaintiff filed, numerous other federal detainees have filed the
same form complaint which differs only in the name and docket number assigned to the complaint.
                                                 2
pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant

to Federal Rule of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir.

2012) (citing Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)).

       5. In deciding a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), a district court is

“required to accept as true all factual allegations in the complaint and draw all inferences in the

facts alleged in the light most favorable to the [Plaintiff].” Phillips v. Cnty. of Allegheny, 515 F.3d

224, 228 (3d Cir. 2008). “[A] complaint attacked by a . . . motion to dismiss does not need detailed

factual allegations.” Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007). However, the Plaintiff’s

“obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id. (citing

Papasan v. Allain, 478 U.S. 265, 286 (1986)). A court is “not bound to accept as true a legal

conclusion couched as a factual allegation.” Papasan, 478 U.S. at 286. Instead, assuming the

factual allegations in the complaint are true, those “[f]actual allegations must be enough to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555.

       6. “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 570). “A claim has facial plausibility when the

pleaded factual content allows the court to draw the reasonable inference that the defendant is

liable for misconduct alleged.” Id. “Determining whether the allegations in a complaint are

plausible is a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. at 679. “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—‘that the pleader is entitled to relief.’” Id. (citing Fed. R. Civ. P. 8(a)(2)). Moreover,



                                                  3
while pro se pleadings are liberally construed, “pro se litigants still must allege sufficient facts in

their complaints to support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir.

2013) (citation omitted) (emphasis added).

        7. The Court first notes that a number of the Defendants Plaintiff names are immune from

suit in this matter. As previously explained to Plaintiff, the United States is not subject to suit for

constitutional torts, including the civil rights 2 claims Plaintiff seeks to raise, and is entitled to

absolute sovereign immunity in this matter. See, e.g., F.D.I.C. v. Meyer, 510 U.S. 471, 476-77,

484-85 (1994) (the United States is immune from suit for constitutional torts, and Bivens provides

no cause of action against the United States or its agencies); Larson v. Domestic & Foreign

Commerce Corp., 337 U.S. 682, 687 (1949) (sovereign immunity bars suit against the United

States either for damages or for injunctive relief requiring government action); United States v.

Rural Elec. Convenience Co-op. Co., 922 F.2d 429, 434 (7th Cir. 1991) (sovereign immunity bars

suits seeking damages or coercive injunctive relief); Scott v. Manenti, No. 15-7213, 2016 WL

80640, at *1 n. 2 (D.N.J. Jan. 7, 2016). Federal departments and agencies, such as the Department

of Justice and the United States Marshals Service, are likewise immune from suit in civil rights

matters. See, e.g., Hindes v. F.D.I.C., 137 F.3d 148, 158-59 (3d Cir. 1998) (federal governmental

entities are not “persons” subject to suit in a federal civil rights matter); see also Gary v. Gardner,

445 F. App’x 466-67 (3d Cir. 2011) (“the United States Marshals Service is entitled to sovereign

immunity from suit” absent an explicit waiver of sovereign immunity). Chief Judge Wolfson, who



2
  Although Plaintiff states that his claims arise out of a litany of different state and federal statutes,
as well as the Supreme Court’s decision in Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S.
388, 397 (1971), the actual claims he raises all concern alleged violations of his constitutional
rights and thus arise out of either § 1983 or Bivens, rather than the other statutes, such as the
Administrative Procedure Act or Federal Tort Claims Act, Plaintiff lists in his complaint.
Plaintiff’s supposed RLUIPA and Civil RICO claims are discussed separately below, however.


                                                    4
is joined in this matter based on her issuance of the standing orders Plaintiff opposes – orders

issued in a judicial rather than administrative capacity notwithstanding Plaintiff’s assertion to the

contrary – is also absolutely immune from suit in this civil rights matter. See, e.g., Figueroa v.

Blackburn, 208 F.3d 435, 440-41 (3d Cir. 2000) (“judges . . . are not liable to civil actions for their

judicial acts, even when such acts are in excess of their jurisdiction, and are alleged to have been

done maliciously or corruptly”). This Court is likewise entitled to sovereign immunity. See, e.g.,

Gamble v. United States Dist. Ct. of Rhode Island, No. 18-778, 2019 WL 1301727, at *2 (D. Del.

Mar. 21, 2019). As they are all immune from suit, Plaintiff’s claims against the United States,

Judge Wolfson, this Court, the United States Marshals Service, and the United States Department

of Justice are dismissed with prejudice.

       8. As to the remaining named Defendants – Governor Murphy, Essex County, Director

Ortiz, Warden Cirillo, and CFG Medical Services – Plaintiff fails to plead adequate facts which

would indicate personal involvement in the alleged wrongs. A defendant in a federal civil rights

matter may not be held liable based solely on his role as a supervisor, but instead to be held liable

must have had “personal involvement in the alleged wrongs.” Rode v. Dellarciprete, 845 F.2d

1195, 1207-08 (3d Cir. 1988); see also Iqbal, 556 U.S. at 676 (civil rights defendants may not be

held liable under respondeat superior theory of liability). This generally requires a plaintiff to

plead facts showing either the supervisory defendant’s “participation [in the alleged wrong], or . .

. actual knowledge and acquiescence [in his subordinate’s wrongdoing], to be liable.” Tenon v.

Dreibelbis, 606 F. App’x 681, 688 (3d Cir. 2015); see also Barkes v. First Corr. Med., Inc., 766

F.3d 307, 316-20 (3d Cir. 2014), rev’d on other grounds, 135 S. Ct. 2042 (2015). In the case of a

municipal defendant or outside contractor, such as Defendants Essex County and CFG Medical

Services, a plaintiff must instead plead that the municipality or contractor adopted a policy,



                                                  5
practice, or custom which was ultimately responsible for the alleged violation. See, e.g., Monell

v. Dep’t of Soc. Servs., 436 U.S. 658, 690 n. 55 (1978). A municipal or corporate policy, practice,

or custom must therefore be the “moving force” behind the alleged constitutional violation for a

plaintiff to successfully plead a plausible claim for relief as to such a defendant. City of Canton v.

Harris, 489 U.S. 378, 389 (1989); see also Los Angeles Cnty. v. Humphries, 562 U.S. 29, 35-36

(2010).

          9. In this matter, Plaintiff does not plead what specific acts each Defendant took, other

than to note that Governor Murphy issued certain unspecified emergency orders – presumably

those related to COVID-19 – and that Director Ortiz issued unspecified “emergency

declarations.” 3 (ECF No. 9 at 6). He does not allege which orders he challenges, how they caused

the specific rights violations he wishes to challenge, or how any decisions, policies, practices, or

other actions by Defendants actually caused him, as to opposed to a generalized class of persons,

harm. Plaintiff has therefore failed to plead a cognizable claim for relief based on civil rights

violations as to any of the remaining Defendants, and Plaintiff’s claims against them must therefore

be dismissed without prejudice.

          10. Plaintiff’s bald assertion of a “conspiracy” between all of the Defendants to deny him

his rights does not save his complaint – a plaintiff who seeks to plead a conspiracy will not plead

a plausible claim for relief through bare allegations of a conspiracy, he must instead plead facts

showing actual agreement between the alleged conspirators and concerted action towards the



3
  In his argument in support of his complaint, Plaintiff provides a few short snippets from these
declarations without proper context regarding who enacted the policies in question, including
whether Ortiz himself adopted the alleged policies Plaintiff challenges, what the policies truly are,
or how they have been specifically applied to violate Plaintiff’s, rather than other prisoners, rights.
Without the allegation of specific facts about what the policies actually are, who enacted them, or
how they were applied to cause harm to Plaintiff specifically, these snippets are insufficient to
state a claim for relief as to Defendant Ortiz.
                                                  6
object of the conspiracy. See, e.g., Startzell v. City of Philadelphia, 533 F.3d 183, 205 (3d Cir.

2008); Epshteyn, 608 F. App’x at 93; Brown v. Deparlos, 492 F. App’x 211, 215 (3d Cir. 2012)

(“the bare allegation of an agreement is insufficient to sustain a conspiracy claim”); Desposito v.

New Jersey, No. 14-1641, 2015 WL 2131073, at *14 (D.N.J. May 5, 2015) (showing that two

parties’ actions had the same result insufficient to show conspiracy, conspiracy requires showing

of actual agreement and concerted action). As Plaintiff has utterly failed to plead actual agreement

or concerted action, he has failed to plead, rather than merely baldly assert, a conspiracy, and any

claims he wished to raise based on this alleged conspiracy must therefore be dismissed without

prejudice against the non-immune Defendants.

       11. In addition to standard civil rights claims, Plaintiff attempts to alleged claims under

two other federal statutes – the federal Civil RICO statute, 18 U.S.C. § 1962, and the Religious

Land Use and Institutionalized Persons Act (RLUIPA), 42. U.S.C. § 2000cc et seq. To the extent

Plaintiff seeks to raise Civil RICO claims, he has failed to allege many of the elements of such a

claim – the conduct of an enterprise through a pattern of racketeering activity. See, e.g., Parness

v. Christie, No. 15-3505, 2015 WL 4997430, at *6-8 (D.N.J. August 19, 2015). He has likewise

failed to plead cognizable RICO losses – civil RICO may only be used to recover “concrete

financial loss” in the form of an injury to property or business, personal injury or emotional harm

are not proper bases for a RICO claim. Id.; see also Maio v. Aetna, Inc., 221 F.3d 472, 483 (3d

Cir. 2000); Magnum v. Archdiocese of Philadelphia, 253 F. App’x 224, 227 (3d Cir. 2007). All

of Plaintiff’s claims allege constitutional violations related to personal injury, including prolonged

pre-trial detention, and are unrelated to proper RICO losses. Thus, Plaintiff has utterly failed to

plead a civil RICO claim, and his RICO claim is dismissed without prejudice.




                                                  7
       12. Plaintiff’s RLUIPA claim fares no better. To state a claim under the statute, Plaintiff

must plead facts showing that the Defendants burdened his personal sincerely held religious beliefs

and exercise thereof. See, e.g., Holt v. Hobbs, 574 U.S. 352, 360-61 (2015). Plaintiff pleads no

facts regarding his own religious beliefs or tenets, and instead merely notes that certain jail

restrictions have hindered certain forms of worship. While it may be possible that Plaintiff could

plead a RLUIPA claim based on the alleged restrictions, without specific allegations as to what

Plaintiff’s sincerely held religious beliefs are, he cannot plead a viable RLUIPA claim. Plaintiff’s

RLUIPA claim is therefore dismissed without prejudice. 4

       13. Finally, this Court notes that Plaintiff continues to attempt to raise claims related to

his Speedy Trial rights and to request that he be rewarded with jail credits. As this Court previously

explained to Plaintiff,

               A civil rights matter, however, may not be used to challenge the fact
               or length of a prisoner’s detention – any claim which would impugn
               or otherwise overturn the fact or length of a prisoner’s detention
               must be raised either via a criminal motion or a habeas petition. See,
               e.g., Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (“a . . .
               prisoner’s [civil rights] action is barred (absent prior invalidation [of
               his period of detention]) – no matter the relief sought (damages or
               equitable relief), no matter the target of the prisoner’s suit (state
               conduct leading to conviction or internal [disciplinary] proceedings)
               – if success in that action would necessarily demonstrate the
               invalidity of the confinement or its duration”); Edwards v. Balisok,
               520 U.S. 641, 643-48 (1997) (award or restoration of additional jail
               credits in civil rights action would impugn validity of length of
               detention). Because Plaintiff alleges that he is a pre-trial detainee,
               and because courts in this circuit generally decline to exercise pre-
               trial habeas jurisdiction, to the extent Plaintiff seeks to raise a speedy
               trial challenge to his detention or to seek additional jail credits
               towards his sentence, he must do so through a motion filed in his
               underlying criminal matter. See, e.g., Reese v. Warden Philadelphia
               FDC, 904 F.3d 244, 246-47 (3d Cir. 2018) (pre-trial detainee may



4
  Because Plaintiff’s RLUIPA claim is clearly deficient, this Court need not, and does not at this
time address whether any named Defendant is actually a proper Defendant for RLUIPA purposes.
                                                   8
                 not resort to habeas petition and must instead seek pre-trial relief
                 through the filing of a criminal motion).

(ECF No. 5 at 4-5).

       14. In conclusion, Plaintiff’s claims against the United States, this Court, United States

Department of Justice, United States Marshals Service, and Judge Wolfson are dismissed with

prejudice, and his claims against the remaining Defendants are dismissed without prejudice.

Because this Court has now screened and will dismiss Plaintiff’s amended complaint in its entirety,

this Court will deny his motion seeking leave to amend (ECF No. 4) as moot. An appropriate

order follows.

Dated: June 2, 2021

                                                      s/Susan D. Wigenton
                                                      Hon. Susan D. Wigenton,
                                                      United States District Judge




                                                  9
